IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39565

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 683
                                                )
       Plaintiff-Respondent,                    )     Filed: October 19, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
DIEGO MORALES PEREGRINA,                        )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Darla S. Williamson, District Judge.

       Judgment of conviction and consecutive unified aggregate sentences of forty
       years, with a minimum period of confinement of twenty years, for two counts of
       aggravated battery, with enhancement, use of a firearm, and unlawful possession
       of a firearm, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Diego Morales Peregrina was found guilty of two counts of aggravated battery, with
enhancement, use of a firearm, and unlawful possession of a firearm (I.C. § 18-3316). The
district court sentenced Peregrina to a unified term of forty years, with a minimum period of
confinement of twenty years for one count of aggravated battery, and enhanced by an additional
determinate period of ten years for use of a firearm or deadly weapon; an indeterminate sentence
of fifteen years for one count of aggravated battery; an indeterminate sentence of five years for
unlawful possession of a firearm. All sentences are to run consecutive for a total unified



                                               1
sentence of forty years with twenty years determinate. Peregrina appeals asserting that the
district court abused its discretion by imposing excessive sentences.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Peregrina’s judgment of conviction and sentences are affirmed.




                                                   2